DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 19 is objected to because of the following informalities:  
  	Line 5 recites in part “radio access network (10)”. For consistency with other claims, it is suggested to delete the numbering of the network 10 in the claim.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 10,728,793 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed limitations are similar in scope with obvious wording variations.
In the following table, feature-by-feature comparisons are provided between the independent claims 1, 9, 17 and 19 of instant application and their corresponding conflicting claims in U.S. 10,728,793 B2. The comparisons show that the features of the independent claims of instant application are patentably indistinct from the features of their conflicting claims in U.S. 10,728,793 B2 and thus must be double patenting rejected.

Instant Application
US 10,728,793 B2
Claim 1. A method in a congestion monitoring unit of sending, to a policy control unit of a mobile communications network, congestion information for a plurality of mobile entities, wherein each of said mobile entities is connected to a respective radio access network of the mobile communications network and associated with the policy control unit, the congestion information indicating congestion of the respective radio access network, said method in said congestion monitoring unit comprising the steps of: 
retrieving an identity of the policy control unit, wherein said retrieving of the identity of the policy control unit comprises: 
sending a request message for transmitting congestion information of a given mobile entity to a policy control unit, including congestion information and an identity of a given mobile entity of the plurality of mobile entities, wherein the request message is routed by a Diameter Routing Agent (DRA) to the policy control unit; and, 
receiving a response message including the identity of the policy control unit associated with the given mobile entity; 

aggregating the congestion information for at least some of the plurality of mobile entities based on the respective mobile entities being associated with the identified policy control unit; and,
sending a message including the aggregated congestion information to the identified policy control unit, wherein said sending of the message employs the retrieved identity of the policy control unit to route the message.

Claim 1. A method operable with a plurality of mobile entities of a mobile communications network, comprising: 




retrieving an identity of a policy control device including: 
sending a request message including first congestion information of a first mobile entity of the plurality of mobile entities to the policy control device via a Diameter Routing Agent, and 


receiving a response message including the identity of the policy control device associated with the first mobile entity; 
aggregating the first congestion information with second congestion information of a second mobile entity of the plurality of mobile entities associated with the policy control device to obtain aggregated congestion information; and 
sending a message including the aggregated congestion information to the policy control device, wherein the message employs the identity of the policy control device to route the message thereto.
Claim 9.  A congestion monitoring unit configured to send, to a policy control unit of a mobile communications network, congestion information for a plurality of mobile entities, wherein each of said mobile entities can be connected to a respective radio access network of the mobile communications network and associated with the policy control unit, the congestion information indicating congestion of the respective radio access network, said congestion monitoring unit comprising: 
at least one processor and at least one memory, said memory containing instructions which, when executed by said processor, are operative to cause said congestion monitoring unit to: 
aggregate the congestion information for at least some of the plurality of mobile entities based on the respective mobile entities being associated with the policy control unit; 
retrieve an identity of the policy control unit, comprising sending a request message for transmitting congestion information of a given mobile entity to a policy control unit, including congestion information and an identity of a given mobile entity of the plurality of mobile entities, wherein the request message is routed by a Diameter Routing Agent (DRA) to the policy control unit, and 
receiving a response message including the identity of the policy control unit associated with the given mobile entity; 




send a message including the aggregated congestion information to the policy control unit, wherein the message employs the retrieved identity of the policy control unit to route the message.

Claim 9, A congestion monitoring device operable with a plurality of mobile entities of a mobile communications network, the congestion monitoring device comprising: 



a processor configured to:


(see below)

retrieve an identity of a policy control device by controlling an interface to: send a request message including first congestion information of a first mobile entity of the plurality of mobile entities to the policy control device via a Diameter Routing Agent, and 


receive a response message including the identity of the policy control device associated with the first mobile entity; 
aggregate the first congestion information with second congestion information of a second mobile entity of the plurality of mobile entities associated with the policy control device to obtain aggregated congestion information; and control the interface to
send a message including the aggregated congestion information to the policy control device, wherein the interface is further configured to send the message by employing the identity of the policy control device to route the message thereto.
Claim 17. A method in a policy control unit for receiving congestion information for a plurality of mobile entities from a congestion monitoring unit of a mobile communications network, wherein each of said mobile entities is connected to a respective radio access network of the mobile communications network and associated with a policy control unit, and wherein the congestion information indicates congestion of the respective radio access network, said method in said policy control unit comprising the steps of: 

receiving a request message from a congestion monitoring unit for transmitting congestion information of a given mobile entity to the policy control unit, said message routed by a Diameter Routing Agent (DRA), the request message including congestion information and an identity for a given mobile entity; 
in response to receiving of the request message, sending a response message including an identity of the policy control unit; and, 
receiving, from the congestion monitoring unit, a message including aggregated congestion information for a plurality of mobile entities associated with the policy control unit.

Claim 22 A method operable with a plurality of mobile entities of a mobile communications network, comprising: 




receiving a request message from a congestion monitoring device including first congestion information of a first mobile entity of the plurality of mobile entities at a policy control device routed by a Diameter Routing Agent; 

sending a response message including an identity of the policy control device associated with the first mobile entity; and 
receiving a message from the congestion monitoring device including aggregated congestion information with the first congestion information and second congestion information of a second mobile entity of the plurality of mobile entities associated with the policy control device.

Claim 19. A policy control unit configured to receive congestion information for a plurality of mobile entities from a congestion monitoring unit of a mobile communications network, wherein each of said mobile entities can be connected to a respective radio access network of the mobile communications network, and wherein the congestion information indicates congestion of the respective radio access network (10), said policy control unit comprising: 
at least one processor and at least one memory, said memory containing instructions which, when executed by said processor, are operative to cause said policy control unit to: 
receive a request message from a congestion monitoring unit for transmitting congestion information of a given mobile entity to the policy control unit, said message routed by a Diameter Routing Agent (DRA), the request message including congestion information and an identity for a given mobile entity; 
in response to receiving of the request message, send a response message including an identity of the policy control unit; and, 

receive, from the congestion monitoring unit, a message including aggregated congestion information for a plurality of mobile entities associated with the policy control unit.
Claim 24.  A policy control device including an interface and operable with a plurality of mobile entities of a mobile communications network, the interface configured to: 





receive a request message from a congestion monitoring device including first congestion information of a first mobile entity of the plurality of mobile entities routed by a Diameter Routing Agent; 

send a response message including an identity of the policy control device associated with the first mobile entity; and 

receive a message from the congestion monitoring device including aggregated congestion information with the first congestion information and second congestion information of a second mobile entity of the plurality of mobile entities associated with the policy control device.


Note that the table only compared the conflicting independent claims. The dependent claims 2-8,10-16, 18 and 20 in instant application also have their conflicting claims in US 10,728,793 B2 and thus are rejected on a similar fashion as that in the table above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 9-11, 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et. al. (US 2014/0029420 A1, Jeong hereinafter) in view of MERINO VAZQUEZ et. al. (US 2013/0279406 A1, MERINO VAZQUEZ hereinafter) and further in view of China Telecom et. al. , “RPPF based Solution for Operator Controlled Off-path Congestion Awareness and Notification” (Title), 27-31 May 2013, Busan, South Korea, S2-131610, China Telecom hereinafter.

Jeong discloses the following:

With respect to independent claims
Regarding claim 1, A method in a congestion monitoring unit (e.g. Fig. 1, “PDN-Gateway 130” or “P-GW” is considered as the congestion monitoring unit) of sending, to a policy control unit (e.g. “Fig. 1, “Policy and Charging Rules Function (PCRF) 140 is an entity for controlling policies related to Quality of Service (QoS) and charging” [0046], which PCRF is considered as the policy control unit. Note that the PCRF controls the policies related to QoS and charging of the UEs and thus is associated with the UEs) of a mobile communications network(e.g. “The present disclosure relates to a method that can increase network performance and user perceived service quality by allocating more radio resources to user data through a non-3GPP AN (non-3GPP AN) in a wireless communication system such as LTE” [0038], which wireless communications system is a mobile communications network), congestion information for a plurality of mobile entities, wherein each of said mobile entities is connected to a respective radio access network (e.g. Fig. 1 showing the use of Access Network (AN) in a mobile communication system) of the mobile communications network and associated with the policy control unit, the congestion information indicating congestion of the respective radio access network, said method in said congestion monitoring unit comprising the steps of:
retrieving an identity of the policy control unit (e.g. “referring to FIG. 4, each AN reports state information to the policy controller 410 (e.g., PCRF). ANs may include E-UTRAN 430, GERAN, and UTRAN as a first wireless network, and WiFi (e.g., a Wireless Local Area Network (WLAN)) 420, WiMAX, and CDMA2000 as a second wireless network, or a non-3GPP AN. State information of an AN includes a congestion status or congestion level” [0065], which AN is the radio access network and state information is considered as the congestion information. Note that aforesaid reporting or sending “state information” to the policy control device must be preceded by retrieving the address or identity of the policy control unit), wherein said retrieving of the identity of the policy control unit comprises:
aggregating the congestion information for at least some of the plurality of mobile entities based on the respective mobile entities being associated with the identified policy control unit (e.g. “the P-GW identifies states of individual ANs and, when a change is detected, sends AN state information (e.g., WLAN AN ID, SSID, HESSID, ESSID, congestion status and congestion level) to the policy controller 410 through a message such as IP-CAN Session Establishment or IP-CAN Session Modification. Similarly, when GTP is supported, AN state information may be sent to the policy controller 410 through a GTP message such as Create Session Request or Modify Bearer Request” [0078], which IP-CAN message or GTP message is considered as the message and P-GW is considered as the congestion monitoring unit. Note that the P-GW must collect the AN state or congestion information of respective ANs before sending the message with the congestion information to the PCRF, which congestion information of an AN is associated with aggregated congestion information of the plurality of mobile entities connected to the AN); and,
sending a message (e.g. aforesaid IP-CAN or GTP message comprising the congestion status and congestion level) including the aggregated congestion information (e.g. aforesaid AN state information comprises aggregated congestion information of the plurality of mobile entities connected to the AN) to the identified policy control unit (e.g. aforesaid PCRF), wherein said sending of the message employs the retrieved identity of the policy control unit to route the message (e.g. Note that aforesaid sending “state information” to the policy controller must be preceded by retrieving the address or identity of the policy controller and as known to one of ordinary skill in the art, sending comprises routing a message according to the destination address).

It is noted that when disclosing congestion report, Jeong is silent about sending a request message for transmitting congestion information of a given mobile entity to a policy control unit, including congestion information and an identity of a given mobile entity of the plurality of mobile entities, wherein the request message is routed to the policy control unit and receiving a response message including the identity of the policy control unit associated with the given mobile entity, which however had been known in the art before the effective filing date of the claimed invention as shown by China Telecom in a disclosure “RPPF based Solution for Operator Controlled Off-path Congestion Awareness and Notiifcation” (Title), wherein “The functionality of RPPF: Collecting RAN user plane congestion information via MME/SGSN unsolicitly or solicitly; Storing and analysing RAN user plane congestion information; Identifying the affected PCRFs for the group of UEs attached to the congested cell for their respective IP-CANSessions; Communicating with PCRF for RAN user plane congestion information reporting….. Each RAN node (e.g. eNB, RNS, BSS) is paired with one and only one RPPF which is responsible for collecting the congestion information. RPPF passes on the assembled congestion information to all PCRFs that serve a given UE (e.g. via some form of multicast function) in the congested radio node/cell. As a result, all PCRFs would have the exactly same copy of the congested status of the radio node/cell for a given UE. Note that, RPPF may aggregate the congestion reports before sending them to the target PCRFs” (Page of Fig. 6.X.2-3 last paragraph). Note that the RPPF is considered as the congestion monitoring unit and the PCRF is considered as the policy control unit. Thus, the passing of the congestion information of a given UE is associated with sending the request message for transmitting congestion information of a given mobile entity to the policy control unit, including congestion information and an identity of the given mobile entity and the identifying the affected PCRF is associated with receiving a response message including the identity of the policy control unit associated with the given mobile entity. Furthermore, “Diameter protocol can be used to report RUCI between RPPF and PCRF.” (Page of Fig. 6.X.2-3 last line), wherein RUCI is RAN User Plane Congestion Information.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the sending of the request message and the receiving of the response message of China Telecom with the retrieving of the identity of the policy control unit of Jeong so that “it allows the network to adjust the QoS of existing connections/flows and apply relevant policies to new connections/flows depending on the RAN user plane congestion status and the subscriber profile” Section 2.
It is noted further that when disclosing congestion report, Jeong in view of China Telecom is silent about the request message is routed by a Diameter Routing Agent (DRA) to the policy control unit, which however had been known in the art before the effective filing date of the claimed invention as shown by MERINO VAZQUEZ in a disclosure “POLICY AND CHARGING CONTROL METHODS” (Title), wherein “DRA (Diameter Routing Agent) is described for example in 3GPP TS 29.213, ….., and is used to find the PCRF hosting the user data” [0111]. Note that aforesaid finding the PCRF is associated with routing the request message by a DRA and receiving a response message including the identity of the PCRF.
Therefore, it would have been obvious to one of ordinary skill in the art to route the request message of Jeong in view of China Telecom with the Diameter Routing Agent of MERINO VAZQUEZ so that “Embodiments of the invention enable to handle additional operator's network scenarios (e.g. VPN, multi-tenancy) where the same IP addresses are allocated simultaneously to different IP-CAN sessions and are handled by the same PCRF.” [0110]

Regarding claim 9, A congestion monitoring unit (e.g. Fig. 1, “PDN-Gateway 130” or “P-GW” is considered as the congestion monitoring unit) configured to send, to a policy control unit (e.g. “Fig. 1, “Policy and Charging Rules Function (PCRF) 140 is an entity for controlling policies related to Quality of Service (QoS) and charging” [0046], which PCRF is considered as the policy control unit. Note that the PCRF controls the policies related to QoS and charging of the UEs and thus is associated with the UEs) of a mobile communications network (e.g. “The present disclosure relates to a method that can increase network performance and user perceived service quality by allocating more radio resources to user data through a non-3GPP AN (non-3GPP AN) in a wireless communication system such as LTE” [0038]), congestion information for a plurality of mobile entities (e.g. plurality of “UE’s” connected to various access networks of the mobile communication system, wherein an UE is considered as a mobile entity), wherein each of said mobile entities can be connected to a respective radio access network of the mobile communications network and associated with the policy control unit, the congestion information indicating congestion of the respective radio access network, said congestion monitoring unit comprising: 
at least one processor (e.g. Note that the PG-W must have a processor to function as a PG-W)  and at least one memory (e.g. “It will be appreciated that various embodiments of the present disclosure according to the claims and description in the specification can be realized in the form of hardware, software or a combination of hardware and software. Any such software may be stored in a non-transitory computer readable storage medium. The non-transitory computer readable storage medium stores one or more programs (software modules), the one or more programs comprising instructions, which when executed by one or more processors in an electronic device, cause the electronic device to perform a method of the present disclosure” (0212 – 0213]. Note that the software is associated with the memory), said memory containing instructions which, when executed by said processor, are operative to cause said congestion monitoring unit to (e.g. Note that the remainder of this claim below is similar to claim 1 except that it is an Apparatus claim and thus the same reasoning as applied to claim 1 applies here as well): 
aggregate the congestion information for at least some of the plurality of mobile entities based on the respective mobile entities being associated with the policy control unit; 
retrieve an identity of the policy control unit, comprising sending a request message for transmitting congestion information of a given mobile entity to a policy control unit, including congestion information and an identity of a given mobile entity of the plurality of mobile entities, wherein the request message is routed by a Diameter Routing Agent (DRA) to the policy control unit, and receiving a response message including the identity of the policy control unit associated with the given mobile entity; 
send a message including the aggregated congestion information to the policy control unit, wherein the message employs the retrieved identity of the policy control unit to route the message.

Regarding claim 17, A method in a policy control unit (e.g. “Fig. 1, “Policy and Charging Rules Function (PCRF) 140 is an entity for controlling policies related to Quality of Service (QoS) and charging” [0046], which PCRF is considered as the policy control unit. Note that the PCRF controls the policies related to QoS and charging of the UEs and thus is associated with the UEs) for receiving congestion information for a plurality of mobile entities (e.g. plurality of “UE’s” connected to various access networks of the mobile communication system, wherein an UE is considered as a mobile entity) from a congestion monitoring unit (e.g. Fig. 1, “PDN-Gateway 130” or “P-GW” is considered as the congestion monitoring unit) of a mobile communications network (e.g. “The present disclosure relates to a method that can increase network performance and user perceived service quality by allocating more radio resources to user data through a non-3GPP AN (non-3GPP AN) in a wireless communication system such as LTE” [0038]), wherein each of said mobile entities is connected to a respective radio access network of the mobile communications network and associated with a policy control unit (e.g. “Fig. 1, “Policy and Charging Rules Function (PCRF) 140 is an entity for controlling policies related to Quality of Service (QoS) and charging” [0046]. Note that the PCRF controls the policies related to QoS and charging of the UEs and thus is associated with the UEs. Furthermore, “referring to FIG. 4, each AN reports state information to the policy controller 410 (e.g., PCRF). ANs may include E-UTRAN 430, GERAN, and UTRAN as a first wireless network, and WiFi (e.g., a Wireless Local Area Network (WLAN)) 420, WiMAX, and CDMA2000 as a second wireless network, or a non-3GPP AN. State information of an AN includes a congestion status or congestion level” [0065], which AN state information comprises aggregated congestion information of the plurality of mobile entities connected to the AN. Furthermore, “the P-GW identifies states of individual ANs and, when a change is detected, sends AN state information (e.g., WLAN AN ID, SSID, HESSID, ESSID, congestion status and congestion level) to the policy controller 410 through a message such as IP-CAN Session Establishment or IP-CAN Session Modification. Similarly, when GTP is supported, AN state information may be sent to the policy controller 410 through a GTP message such as Create Session Request or Modify Bearer Request” [0078], which IP-CAN message or GTP message is considered as the message and this message is received at the PCRF. Note that the P-GW aggregates the congestion information for at least some of the plurality of UEs in respective ANs and associated with the PCRF before sending the message to the PCRF), and wherein the congestion information indicates congestion of the respective radio access network, said method in said policy control unit comprising the steps of:
receiving a request message from a congestion monitoring unit for transmitting congestion information of a given mobile entity to the policy control unit (e.g. Note that the remainder of this claim is similar to claim 1 except that it is a method claim performed at the policy control device whereas claim 1 is a method claim for the congestion monitoring unit. Since the same message is sent from the congestion monitoring unit to the policy control unit, the same reasoning as applied to claim 1 applies here as well), said message routed by a Diameter Routing Agent (DRA), the request message including congestion information and an identity for a given mobile entity;
in response to receiving of the request message, sending a response message including an identity of the policy control unit; and,
receiving, from the congestion monitoring unit, a message including aggregated congestion information for a plurality of mobile entities associated with the policy control unit.

Regarding claim 19, A policy control unit configured to receive congestion information for a plurality of mobile entities from a congestion monitoring unit of a mobile communications network, wherein each of said mobile entities can be connected to a respective radio access network of the mobile communications network, and wherein the congestion information indicates congestion of the respective radio access network (10), said policy control unit comprising: 
at least one processor and at least one memory, said memory containing instructions which, when executed by said processor, are operative to cause said policy control unit to (e.g. “It will be appreciated that various embodiments of the present disclosure according to the claims and description in the specification can be realized in the form of hardware, software or a combination of hardware and software. Any such software may be stored in a non-transitory computer readable storage medium. The non-transitory computer readable storage medium stores one or more programs (software modules), the one or more programs comprising instructions, which when executed by one or more processors in an electronic device, cause the electronic device to perform a method of the present disclosure” [0212]-[0213], which software is associated with a memory. Note that the remainder of this claim is similar to claim 17 except that it is an Apparatus claim whereas claim 17 is a method claim and thus the same reasoning as applied to claim 17 applies here as well)): 
receive a request message from a congestion monitoring unit for transmitting congestion information of a given mobile entity to the policy control unit, said message routed by a Diameter Routing Agent (DRA), the request message including congestion information and an identity for a given mobile entity; 
in response to receiving of the request message, send a response message including an identity of the policy control unit; and, 
receive, from the congestion monitoring unit, a message including aggregated congestion information for a plurality of mobile entities associated with the policy control unit.

Jeong in view of MERINO VAZQUEZ and China Telecom further discloses the following (Note: unless mentioned otherwise references made below draw to Jeong):

With respect to dependent claims

Regarding claim 2, The method recited in claim 1, further comprising the step of receiving a congestion report (e.g. aforesaid congestion information) which allows determining if a given mobile entity of the plurality of mobile entities is affected by congestion (e.g. China Telecom: “to limit traffic from operator-controlled and/or third-party services based on RAN user plane congestion status for a UE” Section 2, which limiting traffic based on user plane congestion status for a UE is associated with determining if a given mobile entity is affected by congestion) of the respective radio access network (e.g. aforesaid AN), wherein said step of retrieving the identity of the policy control unit is in response to receiving said congestion report (e.g. ChinaTelecom: aforesaid retrieving the identity of the policy control unit). 

Regarding claim 3, The method recited in claim 1, wherein the request message is not aggregated and includes the congestion information only for the given mobile entity and not for any further mobile entities (e.g. China Telecom: aforesaid congestion status for a UE). 

Regarding claim 10, The congestion monitoring unit recited in claim 9, wherein the congestion monitoring unit is further operative to receive a congestion report which allows determining if a given mobile entity of the plurality of mobile entities is affected by congestion of the respective radio access network, and wherein retrieving the identity of the policy control unit is in response to said receiving of the congestion report (e.g. Note that this claim is similar to claim 2 except that it is an Apparatus claim and thus the same reasoning as applied to claim 2 applies here as well).

Regarding claim 11, The congestion monitoring unit recited in claim 9, wherein the request message is not aggregated and includes the congestion information only for the given mobile entity and not for any further mobile entities (e.g. Note that this claim is similar to claim 3 except that it is an Apparatus claim and thus the same reasoning as applied to claim 3 applies here as well).

Claim(s)  4, 12, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong in view of MERINO VAZQUEZ and China Telecom as aplied to claims 1, 9, 17 and 19 above, and further in view of Hasty et. al. (US 2008/0080553 A1, Hasty hereinafter).

Jeong in view of MERINO VAZQUEZ and China Telecom further discloses the following (Note: unless mentioned otherwise references made below draw to Jeong):

Regarding claim 4, The method recited in claim 1, wherein the request message of the congestion monitoring unit is to send the message including the aggregated congestion information for at least some of the plurality of mobile entities (e.g. aforesaid aggregated congestion information), and wherein the response message is to receive the message (e.g. aforesaid response message) including the aggregated congestion information for one or more of the plurality of mobile entities.
It is noted that while disclosing request message and response message, Jeong in view of China Telecom is silent about includes an indicator indicating a capability of the congestion monitoring unit to send the message and includes an indicator indicating a capability of the policy control unit to receive the message, which however had been known in the art before the effective filing date of the claimed invention as shown by Hasty in a disclosure “TRANSMISSION CHANNEL BANDWIDTH SELECTION FOR COMMUNICATIONS BETWEEN MULTI-BANDWIDTH NODES” (Title) where “at communication 335, the transmitter/source node 320 can transmit a capability message to other nodes in the wireless network (e.g., ad hoc network or other wireless network) including the receiver/destination node 330, and at communication 340, the receiver/destination node 330 can also transmit a capability message to the transmitter/source node 320 and any other nodes in the wireless network. The capability message indicates that the transmitter/source node 320 is designed to transmit/receiving at a plurality of alternate channel bandwidths” [0036]. Moreover, “each node that is capable of multi-channel operation (e.g., 5, 10 and 20 MHz channel operation) implements the capability message using a multi-channel bandwidth information element (IE)” [0037], which “IE” is considered as the indicator indicating the capability to send and/or receive. Note that the transmitter/source node is considered as the congestion control device of Jeong and the receiver/destination node is considered as the policy control device of Jeong. Thus the request message includes an indicator, indicating a capability to send the message and the response message includes an indicator indicating a capability of the policy control device to receive the message.
Therefore, it would have been obvious to one of ordinary skill in the art to modify the request and the response message of Jeong in view of China Telecom by adding Hasty’s capability information so that “a wireless network (e.g., ad hoc network or other wireless network) comprising multi-bandwidth nodes which are designed to communicate at alternate channel bandwidths depending on integrity and quality of the channel or link between two nodes” can be provided [0022].

Regarding claim 12, The congestion monitoring unit recited in claim 9, wherein the request message includes an indicator indicating a capability of the congestion monitoring unit to send the message including the aggregated congestion information for at least some of the plurality of mobile entities, and wherein the response message includes an indicator indicating a capability of the policy control unit to receive the message including the aggregated congestion information for one or more of the plurality of mobile entities (e.g. Note that this claim is similar to claim 4 except that it is an Apparatus claim and thus the same reasoning as applied to claim 4 applies here as well).

Regarding claim 18, The method recited in claim 17, wherein the request message includes an indicator indicating a capability of the congestion monitoring unit to send the message including the aggregated congestion information for the plurality of mobile entities; and, wherein the response message includes an indicator indicating a capability of the policy control unit to receive the message including the aggregated congestion information (e.g. Note that this claim is similar to claim 4 except that it is a claim for the policy control unit instead of congestion monitoring unit and since the same message is transmitted from congestion monitoring unit to the policy control unit, the same reasoning as applied to claim 4 applies here as well).

Regarding claim 20, The policy control unit recited in claim 19, wherein the request message includes an indicator indicating a capability of the congestion monitoring unit to send the message including the aggregated congestion information for the plurality of mobile entities; and, wherein the response message includes an indicator indicating a capability of the policy control unit to receive the message including the aggregated congestion information (e.g. Note that this claim is similar to claim 18 except that it is an Apparatus claim and thus the same reasoning as applied to claim 18 applies here as well). 

Claim(s) 5 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong in view of MERINO VAZQUEZ and China Telecom as applied to claims 1 and 9 above, and further in view of Xu et. al. (US 2013/0115919 A1, Xu hereinafter).

Jeong in view of MERINO VAZQUEZ and China Telecom further discloses the following (Note: unless mentioned otherwise references made below draw to Jeong):

Regarding claim 5, The method recited in claim 1, wherein the identity of the policy control unit is an address, and wherein said step of sending the message includes routing the message directly to the policy control unit based on the address of the policy control unit (e.g. aforesaid sending the message to PCRF. Note that there are multiple options in the claim and only this option is considered here).
It is noted that while disclosing identity of the policy control device, Jeong in view of China Telecom is silent about an Internet Protocol (IP) address, which however had been known in the art before the effective filing date of the claimed invention as shown by Xu in a disclosure “METHOD, SYSTEM AND APPARATUS FOR SESSION ASSOCIATION" (Title), where as shown in Fig. 3, “305. If the BPCF detects that the message includes a 3GPP UE identity, or a mobile network identity, or a 3GPP UE NAI, the BPCF sends a gateway control session establishment request message for interaction between the BBF network and the 3GPP network to the BBF DRA, where the message includes a Local IP address and a mobile network identity or a 3GPP UE NAI, and may also include a 3GPP UE identity” [0075]. “306. The BBF DRA selects a DRA, namely a 3GPP DAR, of the mobile network according to the mobile network identity carried in the session establishment request message or the mobile network identity carried in the 3GPP UE NAI, and detects the functional attribute of the selected 3GPP DRA” [0076]. “307. The BBF DRA obtains information about a PCRF of the 3GPP network from the selected 3GPP DRA” [0080]. “307c. The 3GPP DRA returns PCRF information to the BBF DRA through an address response message. The PCRF information may be a Diameter Identity or an IP address of the selected PCRF” [0085]. “308. When the 3GPP DRA provides the redirection function, the BBF DRA sends the PCRF information to the BPCF” [0086], which BPCF of Fig. 3 is considered as the congestion monitoring unit. 
Thus, it would have been obvious to one of ordinary skill in the art to modify the communication system of Jeong by adding the IP address of the policy control unit of Xu and so that the “security of an addressing process among different networks” is improved [0008].

Regarding claim 13, The congestion monitoring unit recited in claim 9, wherein the identity of the policy control unit is an Internet Protocol (IP) address, and wherein the message is directly routed to the policy control unit based on the IP address of the policy control unit (e.g. Note that this claim is similar to claim 5 except that it is an Apparatus claim and thus the same reasoning as applied to claim 5 applies here as well).

Claim(s) 6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong in view of MERINO VAZQUEZ and China Telecom as applied to claims 1 and 9 above, and further in view of Stenfelt et. al. (US 2010/0311392, Stenfelt hereinafter).

Jeong in view of MERINO VAZQUEZ and China Telecom further discloses the following (Note: unless mentioned otherwise references made below draw to Jeong):

Regarding claim 6,  The method recited in claim 1, further comprising:
in response to said retrieving of the identity of the policy control unit, sending the message to the policy control unit; and
prior to said sending of the message to the policy control unit, selectively adding congestion information for a given mobile entity of the plurality of mobile entities (e.g. China Telecom: aforesaid per UE) to the message.

It is noted that while disclosing congestion monitoring device, Jeong in view of China Telecom is silent about adding an entry to a database, the entry linking the identity of a given mobile entity with the identity of the policy control unit, and adding congestion information ……depending on the respective entry of the database, which however had been known in the art before the effective filing date of the claimed invention as shown by Stenfelt in a disclosure “METHOD AND SYSTEM FOR CORRELATING AUTHENTICATION, AUTHORIZATION AND ACCOUNTING SESSIONS” (Title) where “when a request is received at the agent peer then the agent would: (1) Perform a lookup in a register to see if there are already any existing sessions for the same or for other Diameter applications that has been relayed or redirected to a server ( PCRF) and that requires session binding; (2a) If there is, then the new request is relayed to the same PCRF and the session data is saved in the register (such as the end user Id, Client-ID, Application-ID, PCRF-ID)…… (2b) If there is not, then the agent selects a server (PCRF) based on an arbitrary mechanism (the mechanism for selecting the PCRF is not within the scope of the present invention. It may be an internal mechanism or it may involve interaction over an external interface). The request is then relayed to the selected server (PCRF) and finally the agent stores the new session information into the register; (3) When the session is terminated then the entry in the register is removed” [0072], which “register” is associated with an entry in a database storing the identity of user-ID and PCRF-ID. Note that PCRF-ID is considered as the identity of the policy control device of Jeong, end user ID is considered as the identity of the first mobile entity of Jeong, the agent is considered as the congestion monitoring device of Jeong and the selected server is associated with respective entry in the database. 
Thus, it would have been obvious to one of ordinary skill in the art to modify the congestion monitoring device of Jeong in view of China Telecom by adding the database of Stenfelt so that “a consistent method of PCRF discovery” is obtained [0054].

Regarding claim 14, The congestion monitoring unit recited in claim 9, wherein, in response to retrieving the identity of the policy control unit, the congestion monitoring unit is further operative to add an entry to a database, the entry linking the identity of a given mobile entity with the identity of the policy control unit; and, wherein, prior to said sending of the message to the policy control unit, the congestion monitoring unit is further operative to selectively add congestion information for a given mobile entity to the message depending on the respective entry of the database (e.g. Note that this claim is similar to claim 6 except that it is an Apparatus claim and thus the same reasoning as applied to claim 6 applies here as well).

Claims 7-8 and 15-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jeong in view of MERINO VAZQUEZ and China Telecom as applied to claims 1 and 9 above, and further in view of VanGompel (US 2007/0078956 A1).

Jeong in view of MERINO VAZQUEZ and China Telecom further discloses the following (Note: unless mentioned otherwise references made below draw to Jeong):

Regarding claim 7, The method recited in claim 1, wherein said aggregating of the congestion information is further based on RAN user plane congestion information (e.g. China Telecom: to adjust the QoS policies of existing connections/flows and apply relevant policies to new connections/flows depending on the RAN user plane congestion status and the subscriber’s profile) .

It is noted that while disclosing message, Jeong in view of China Telecom is silent about a maximum size of the message (e.g. Note that there are multiple options in the claim and only this option is considered here), which however had been known in the art before the effective filing date of the claimed invention as shown by VanGompel in a disclosure “Embedding controllers and devices with data to facilitate up-to-date control and configuration information” (Title) where “both endpoints can negotiate a message size that is less than a threshold, and can then break up the configuration file into as many fragments as necessary to affect the transfer of the entire file within the limitations of the network and/or the device's maximum message size” [0012] lines 10-15.
Therefore it would have been obvious to one of ordinary skill in the art to combine Jeong in view of China Telecom’s message with VanGompel’s maximum message size so that “it ….. serves the added benefit of insuring that if the device is replaced, that it will be configured exactly the same as the original device” [0008] lines 5-8.

Regarding claim 8, The method recited in claim 7, further comprising the step of negotiating, prior to said step of aggregating, the maximum size of the message with the policy control unit (e.g. VanGompel: aforesaid negotiation of message size).

Regarding claim 15, The congestion monitoring unit recited in claim 9, wherein the congestion monitoring unit is further operative to aggregate the congestion information for the message depending on at least one of the following: a latency between receiving of a congestion report and sending of the message; a maximum size of the message; and a session identifier associated with a given mobile entity and previously received from the policy control unit, the session identifier identifying processing resources of the respective policy control entity (e.g. Note that this claim is similar to claim 7 except that it is an Apparatus claim and thus the same reasoning as applied to claim 7 applies here as well).

Regarding claim 16, The congestion monitoring unit recited in claim 15, wherein, prior to said aggregating, the congestion monitoring unit is operative to negotiate the maximum size of the message with the policy control unit (e.g. Note that this claim is similar to claim 8 except that it is an Apparatus claim and thus the same reasoning as applied to claim 8 applies here as well).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMITRA GANGULY whose telephone number is (571)272-0813. The examiner can normally be reached 10 a.m to 6 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571 272 3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUMITRA GANGULY/           Examiner, Art Unit 2411                  

/JUNG H PARK/           Primary Examiner, Art Unit 2411